June 23, 1919. The opinion of the Court was delivered by
This is an action on a promissory note. The jury rendered a verdict against the defendant for the sum of $500, and he appealed.
The first question presented by the exceptions is whether the case was properly docketed, on the ground that the plaintiff's *Page 24 
attorney failed to indorse upon the complaint the nature of the cause of action. The case was placed on the proper calendar. The failure to indorse the nature of the cause of action on the complaint was a mere irregularity, and in no respect prejudicial to the rights of the appellant.
The next question is whether there was error on the part of his Honor, the presiding Judge, in refusing a motion to suspend the action, on the grounds that the costs of a former action had not been paid. The actions were not the same — the first being for foreclosure of a mortgage, and the second being upon a note.
The last question is whether there was error in ruling that the plaintiff was the real party in interest. The plaintiff had assigned the note as security for his indebtedness, but the assignee had redelivered the note to him, for the purpose of enabling him to bring this action.
Judgment affirmed.